MEMORANDUM DECISION
                                                                       FILED
Pursuant to Ind. Appellate Rule 65(D),                            Sep 02 2016, 8:56 am
this Memorandum Decision shall not be
                                                                       CLERK
regarded as precedent or cited before any                          Indiana Supreme Court
                                                                      Court of Appeals
court except for the purpose of establishing                            and Tax Court

the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Joel M. Schumm                                          Anna Kirkman
Indianapolis, Indiana                                   Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

In the Matter of the                                    September 2, 2016
Commitment of H.F.,                                     Court of Appeals Case No.
Appellant-Respondent,                                   49A02-1602-MH-335
                                                        Appeal from the Marion Superior
        v.                                              Court
                                                        The Honorable Steven Eichholtz,
Eskenazi Health/Midtown,                                Judge
Clinic,                                                 Trial Court Cause No.
Appellee-Petitioner.                                    49D08-1601-MH-1348




Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016     Page 1 of 7
                                Case Summary and Issue
[1]   In January 2016, police officers transported forty-seven-year-old H.F. to

      Eskenazi Health Midtown Community Mental Health (“Eskenazi”) after she

      displayed disruptive behavior at two downtown Indianapolis hotels. An

      Eskenazi psychiatrist diagnosed H.F. with bipolar I disorder, citing H.F.’s odd

      behavior, delusions, and illogical thinking. Eskenazi then petitioned for the

      temporary involuntary civil commitment of H.F. in order to provide treatment.

      Following a hearing, the trial court ordered H.F. be committed to Eskenazi for

      a period not to exceed ninety days. H.F. now appeals, raising the sole issue of

      whether the evidence was sufficient to support the trial court’s temporary civil

      commitment order. Concluding the evidence was sufficient, we affirm.



                            Facts and Procedural History
[2]   In 2009, H.F. was involuntarily committed to St. Vincent Hospital after

      suffering from suicidal thoughts and depression. In August 2015, H.F. was

      arrested after spitting on her husband’s face. Following her arrest, H.F. was

      admitted to Community Hospital North due to her “manic” state. Transcript at

      10. In September 2015, H.F. stopped taking her medications and attending her

      doctor’s appointments.


[3]   On the morning of January 10, 2016, H.F. visited a downtown Indianapolis

      hotel. There, she became disruptive and refused security’s requests to leave the

      premises. Police officers arrived and escorted H.F. from the hotel. Unable to


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016   Page 2 of 7
      open her vehicle door due to freezing temperatures, H.F. “started licking it to

      try and open the door.” Id. at 7. H.F. then travelled to another hotel and again

      became disruptive. After being escorted out of the hotel, H.F. was apprehended

      by police officers. Police officers then escorted H.F. to Eskenazi where she

      received treatment from psychiatrist Sarah Lark. Dr. Lark diagnosed H.F. with

      Bipolar I disorder and attempted to treat her. However, H.F. refused to take

      her prescribed medication and her disruptive behavior continued in the

      hospital.


[4]   On January 13, 2016, Eskenazi filed a petition seeking to involuntarily commit

      H.F. to Eskenazi. On January 19, 2016, the trial court held a hearing on the

      matter. Dr. Lark testified H.F. exhibited symptoms of delusions and illogical

      thoughts. For example, when Dr. Lark attempted to discuss Bipolar I disorder

      with H.F., H.F. began talking about polar bears and igloos. Further, H.F. did

      not sleep, attempted to have sex with her husband in front of hospital staff,

      made sexual comments to hospital staff, and could not hold a logical

      conversation. H.F. had taken only one dose of one of the prescribed

      medications while hospitalized because she claimed “the medicines collide with

      her brain and that [Dr. Lark] should give them to the people in Haiti.” Id. at

      14. Dr. Lark opined H.F.’s judgment is severely impaired, and if left untreated,

      H.F. could be arrested again or relapse into a depressed and suicidal state. Dr.

      Lark concluded H.F. is gravely disabled, and without treatment, a danger to

      herself. H.F. also testified at the hearing. On the same day, the trial court

      noted H.F.’s testimony indicated her thoughts are “very disorganized” and


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016   Page 3 of 7
      ordered H.F. involuntarily committed for treatment for a period not exceeding

      ninety days.1 Id. at 30. This appeal ensued.



                                    Discussion and Decision
                                                  I. Mootness
[5]   H.F. acknowledges her ninety-day involuntary commitment to Eskenazi

      hospital has expired and therefore this case is moot. See Appellant’s Brief at 10-

      11. Generally, a case is deemed moot and usually dismissed when a court is

      unable to render effective relief to a party. R.P. v. Optional Behaviors MHS, 26

      N.E.3d 1032, 1035 (Ind. Ct. App. 2015). Because H.F. has been released from

      her temporary commitment at Eskenazi, this court cannot render effective relief

      to her. See id. However, “Indiana courts have long recognized that a case may

      be decided on its merits under an exception to the general rule when the case

      involves questions of great public interest. Typically, cases falling in the ‘great

      public interest’ exception contain issues likely to recur.” Id. (citation omitted).

      We have previously acknowledged the issue of whether there is sufficient

      evidence to establish a person is gravely disabled and in need of involuntary

      commitment is a matter of great public importance that is likely to recur. See id.

      Therefore, we will address the merits of H.F.’s claim.




      1
          H.F. has since been released from Eskenazi.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016   Page 4 of 7
                                II. Sufficiency of the Evidence
[6]   H.F. argues Eskenazi failed to present clear and convincing evidence sufficient

      to establish she was gravely disabled. When reviewing a challenge to the

      sufficiency of the evidence, we look to the evidence most favorable to the trial

      court’s decision and all reasonable inferences drawn therefrom. Id. If the trial

      court’s commitment order represents a conclusion a reasonable person could

      have drawn, the order must be affirmed, even if other reasonable conclusions

      are possible. Id. at 1036.


[7]   In Indiana, a person may be involuntarily committed if the petitioner proves by

      clear and convincing evidence “(1) the individual is mentally ill and either

      dangerous or gravely disabled; and (2) detention or commitment of that

      individual is appropriate.” Ind. Code § 12-26-2-5(e).2 Indiana Code section 12-

      7-2-96 defines “gravely disabled” as,


               a condition in which an individual, as a result of mental illness, is
               in danger of coming to harm because the individual:


                        (1) is unable to provide for that individual’s food,
                        clothing, shelter, or other essential human needs; or
                        (2) has a substantial impairment or an obvious
                        deterioration of that individual’s judgment, reasoning, or




      2
        H.F. does not challenge whether the evidence is sufficient to support the trial court’s conclusion she suffers
      from a mental illness or whether commitment was appropriate.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016                Page 5 of 7
                        behavior that results in the individual’s inability to
                        function independently.[3]


      In determining whether the totality of the circumstances supports an

      involuntary commitment, we consider the gravity of the behavior leading to the

      hospital admission, the behavior in the hospital, and the relationship between

      problematic behaviors and the person’s mental illness. R.P., 26 N.E.3d at 1035.


[8]   Here, H.F. has previously been involuntarily committed to hospitals for

      treatment, most recently in August 2015. Shortly following her release from

      involuntary commitment in 2015, H.F. stopped taking her medication, which

      resulted in her current manic state. Given H.F.’s current conduct and

      condition, Dr. Lark opined H.F.’s judgment is severely impaired. H.F. has

      again refused to take her prescribed medications, and if this continues, Dr. Lark

      fears H.F. could be arrested or relapse into a depressed and suicidal state. In

      addition, as the trial court noted, H.F.’s testimony evidences her incoherent,

      illogical, and disorganized state of mind. Based on this evidence, a reasonable

      person could conclude H.F. is gravely disabled and a danger to herself.

      Therefore, Eskenazi presented sufficient evidence to support the trial court’s

      order.




      3
        Because section 12-7-2-96 is written in the disjunctive, clear and convincing evidence establishing only one
      of the two prongs is sufficient to establish H.F. is gravely disabled. We therefore only address the second
      prong.

      Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016             Page 6 of 7
                                              Conclusion
[9]    We conclude the evidence was sufficient to support the trial court’s involuntary

       commitment order. Accordingly, we affirm.


[10]   Affirmed.


       Mathias, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1602-MH-335| September 2, 2016   Page 7 of 7